EXHIBIT 10.2

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is effective as
of July 13, 2006, by and between PETCO Animal Supplies, Inc., a Delaware
corporation (“Parent”), PETCO Animal Supplies Stores, Inc., a Delaware
corporation (the “Operating Company”) and James M. Myers (“Executive”).

RECITALS

 

  A. Parent, the Operating Company and Executive are parties to that certain
Amended and Restated Employment Agreement effective as of October 2, 2000, as
amended by that certain First Amendment to Employment Agreement effective as of
June 27, 2005 (as amended, the “Employment Agreement”).

 

  B. The parties desire to amend the Employment Agreement as set forth below
with respect to the definition of “Change of Control” as used in the Employment
Agreement.

 

  C. Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to them in the Employment Agreement. All Section reference in
this Amendment are to Sections of the Restated Agreement.

AGREEMENT

In consideration of the mutual covenants set forth in this Agreement and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Section 5(q). Section 5(q) of the Employment Agreement is hereby amended to
strike the following parenthetical: “(other than B.D. Recapitalization Holdings
LLC, its members and its co-investors (“BUYER”) or their affiliates or a group
in which Buyer or its affiliates are the controlling participants).”

 

2. Miscellaneous. This Amendment shall be and is hereby incorporated in and
forms a part of the Employment Agreement. All other terms and provisions of the
Employment Agreement shall remain unchanged except as specifically modified
herein. The Employment Agreement, as amended by this Amendment, is hereby
ratified and confirmed.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have executed this Amendment as of the date set
forth above.

 

PARENT:

PETCO ANIMAL SUPPLIES, INC.

By:  

/s/ Rodney Carter

 

Rodney Carter

Its:

 

Senior Vice President and

Chief Financial Officer

OPERATING COMPANY:

PETCO ANIMAL SUPPLIES STORES, INC.

By:  

/s/ Rodney Carter

 

Rodney Carter

Its:

 

Senior Vice President and

Chief Financial Officer

EXECUTIVE:

/s/ James M. Myers

Printed Name:

 

James M. Myers

 

2